DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It appears claim 14 should be dependent on claim 8. For examination purposes, claim 14 is dependent on claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2011/0155794) in view of Openiano (US 6,012,842) and Burkett (US 2014/0209332).
Regarding claim 8, Russell discloses a flat mail envelope reusable as a carry or tote comprising an opening accessing an envelope pouch, the opening defined by opposing front and back panels (112, 114); and at least one wrist strap (190) connected to either or both of the front or back panel; wherein the front and back panels each independently comprise a top edge, a bottom edge, and opposing side edges, and wherein the top edge comprises the opening accessing the envelope pouch; and wherein the opposing side edges of the front panel are directly connected to the opposing side edges of the back panel and the bottom edge of the front panel and the bottom edge of the back panel are directly connected. See Figs. 1-5. Russell does not disclose an eyelet as claimed, or the wrist strap being detachable. 
Openiano, which is drawn to a mailing envelope, discloses a surface of the envelope that comprises an eyelet to which a wrist strap (13 or 14) is attached. See Fig. 5b. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an eyelet, as disclosed by Openiano, on the envelope of Russell in order to attach a strap that is capable of being placed on a user’s wrist. More specifically, the wrist strap of Russell can be attached via eyelets (as disclosed by Openiano), or other wrist straps (13 or 14 of Openiano) can be attached to the envelope of Russell via eyelets, as disclosed by Openiano, in order to secure straps to the envelope. 

Ramage, which is drawn to an envelope, discloses a wrist strap that is detachable. See Fig. 3; and col. 5, ll. 50-68. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the strap of Russell be detachable, as disclosed by Ramage, in order to adjust or remove the strap if desired. 
 Regarding claim 14, Russell discloses the opening accessing the envelope pouch comprising a re-closable seal (150). See Fig. 3. 
Regarding claim 21, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to sew or heat seal the edges, since it was known in the art to attach panels via sewing or heat sealing.
Regarding claim 22, the envelope pouch is a three-edged internal pouch. See Fig. 5. 

Regarding claim 24, a re-closable seal (150) extends over part or all of the opening. See Fig. 2. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Russell, Openiano and Burkett as applied above in further view of Smith et al. (US 5,370,461).
Regarding claim 13, Russell does not disclose the bottom as claimed. Smith, which is drawn to an envelope, discloses a bottom edge of a front panel and a bottom edge of a back panel connected to comprise an indented bottom portion (22), wherein the bottom edge is a fold line and the front and back panels are integrally formed from a unitary sheet of material comprised of plastic, construction paper, nonwoven fabric, woven fabric, or tear-proof paper. See Fig. 2 and col. 3, ll. 23-25. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the panels of Russell be a single sheet with the material and fold line of Smith in order to facilitate manufacture of a strong flexible envelope that can also be stacked and hold various items.  

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2011/0155794) in view of Greenwood et al. (US 2015/0360821).
Regarding claim 25, Russell discloses a flat mail envelope reusable as a carry or tote bag comprising: an opening (at 126) accessing an envelope pouch, the opening 
Greenwood, which is drawn to an envelope, discloses a tear line (48) extending over the entire length of an opening; a re-closable seal (25) beneath the tear line and extending over the entire length of the opening. See Figs. 1-7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have  
Regarding claim 26, the re-closable seal comprises an adhesive seal or a non-adhesive seal. See [0037].
Regarding claim 27, the non-adhesive seal comprises a pressure sensitive seal, a slide seal, or a zipper seal. See [0037]. 

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734